IN THE SUPREME COURT OF IOWA
                               No. 15–0862

                           Filed June 9, 2017

                         Amended June 15, 2017


ROBERTO MORALES DIAZ,

      Appellee,

vs.

STATE OF IOWA,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Tama County, Mary E.

Chicchelly, Judge.



      Roberto Morales Diaz seeks further review of a court of appeals

decision reversing the district court’s grant of postconviction relief.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED AND CASE REMANDED.



      Thomas J. Miller, Attorney General, Kevin Cmelik and Sharon K.

Hall, Assistant Attorneys General, for appellant.



      Dan Vondra of Cole & Vondra, P.C., Iowa City, for appellee.
                                    2

CADY, Chief Justice.

      In this case, we consider the scope of an attorney’s responsibility

to advise a client who is an unauthorized alien in the United States of the

immigration consequences of pleading guilty to a criminal offense. The

district court held the attorney’s advice was insufficient and ordered the

defendant, Roberto Morales Diaz, be allowed to withdraw his plea. On

appeal, we transferred the case to the court of appeals.     The court of

appeals reversed, finding counsel had no duty to provide specific advice

on the immigration consequences of pleading guilty.          The court of

appeals also held Morales Diaz failed to show any deficiency of counsel

caused him prejudice. On further review, we vacate the court of appeals

and affirm the district court. We conclude Morales Diaz’s attorney failed

in his duty to advise his client of the direct and severe immigration

consequences of pleading guilty to the crime of aggravated misdemeanor

forgery, leading Morales Diaz to plead guilty and subject himself to

automatic and permanent removal.        We remand this case for further

proceedings.

      I. Factual Background and Proceedings.

      Roberto Morales Diaz began residing in the United States in 2002.

He entered this country without examination by the Department of

Homeland Security. Morales Diaz has a young daughter who is a U.S.

citizen. He was her primary caregiver until he was taken into custody

and removed to Mexico. Until this case, Morales Diaz had no criminal

record.

      On January 24, 2013, a City of Toledo police officer responded to a

report of a domestic disturbance. The mother of Morales Diaz’s daughter

reported she felt threatened by Morales Diaz during an argument. The

altercation did not include physical violence.        The officer placed
                                     3

Morales Diaz in a squad car and asked for identification. Morales Diaz

produced a Texas identification card bearing his name. The officer then

learned the identification number on the card was registered to a

different name.    The officer also observed the card had no security

features.   The officer decided to transport Morales Diaz to the Toledo

police station for further questioning.

      At the station, the officer interrogated Morales Diaz with the aid of

an interpreter.   The officer told Morales Diaz he was not going to be

arrested for the reported domestic disturbance, but he was going to be

questioned about the identification card.        Morales Diaz explained he

obtained the card from an office building in Houston he thought was the

Texas Department of Public Safety. He stated he paid $100 for the card

and was advised he could use it to operate a motor vehicle and open

bank accounts. The officer asked Morales Diaz if he was in the United

States legally. Morales Diaz initially responded he legally immigrated to

the United States, but later admitted he was residing here without

authorization.    After this admission, the officer placed Morales Diaz

under arrest. Morales Diaz continued to deny knowledge of any illegality

with the identification card. The officer transported Morales Diaz to the

county jail and contacted Immigration and Customs Enforcement (ICE).

ICE began removal proceedings.            The county attorney filed a trial

information charging Morales Diaz with forgery as a class “D” felony

under Iowa Code section 715A.2(1)(d) and (2)(a) (2013).

      Morales Diaz was released on bail. He retained counsel. The court

continued the state forgery proceedings against him several times to give

him time to resolve his federal immigration status.       On July 8, 2014,

however, he failed to appear at an immigration hearing in Omaha,

Nebraska. He also failed to appear at a scheduled plea hearing in Iowa
                                       4

state court.   After a Tama County court issued an arrest warrant, he

turned himself in and was held in the county jail.

      Morales Diaz’s counsel visited him in jail.     According to Morales

Diaz, his counsel gave him a written guilty plea to sign, but did not

advise him of any of the immigration consequences of pleading guilty.

According to his counsel, counsel advised Morales Diaz that because he

missed his immigration hearing he was “probably going to be deported no

matter what happened.” Counsel stated Morales Diaz responded that he

“just wanted to get this over with,” before he signed the written plea of

guilty to aggravated misdemeanor forgery under Iowa Code section

715A.2(2)(b). Consistent with the plea agreement, the court imposed a

two-year suspended sentence.        Nevertheless, based on this conviction,

federal authorities subsequently removed him from the United States to

Mexico.

      Morales Diaz returned to the United States in Department of

Homeland Security custody and filed for postconviction relief in district

court. He asserted he was denied his right to the effective assistance of

counsel under the Sixth Amendment to the U.S. Constitution. He argued

his counsel should have advised him that forgery under Iowa Code

section 715A.2(2)(b) constituted an “aggravated felony” under 8 U.S.C.

§ 1101(a)(43)(R) (2012).    In turn, he argued his counsel should have

advised him that pleading guilty to an aggravated felony has severe,

automatic,     and   irreversible   immigration   consequences,   including

foreclosure of “cancellation of removal,” a proceeding by which the

Attorney General may adjust the status of a removable alien to that of a

lawful permanent resident. See 8 U.S.C. § 1229b(b)(1)(C). Additionally,

he argued his counsel should have advised him that his physical

presence in the United States for more than ten years and his good moral
                                      5

character would have allowed him to seek this relief if he could establish

his removal would result in “exceptional and extremely unusual

hardship” to his daughter. Id. § 1229b(b)(1)(A)–(D). Because his counsel

failed to advise him of these immigration consequences of his plea,

Morales Diaz argued he should be allowed to withdraw his plea and

defend the charges at trial.

      The district court agreed and vacated his conviction.          The court

found Morales Diaz’s counsel had a duty to advise him of the clear and

foreseeable immigration consequences of pleading guilty, not just that

there was a possibility he could be removed.       It found Morales Diaz’s

counsel failed to perform this duty and Morales Diaz could prove

prejudice because, based on his counsel’s failure, he gave up his right to

a trial, which he would not have done had he known that pleading guilty

to forgery would permanently separate him from his daughter.

      The State appealed, and the court of appeals reversed. The court

of appeals found counsel for Morales Diaz had no duty to advise him of

the specific immigration consequences of his plea, and in the alternative,

that he could not show he was prejudiced by counsel’s failure.             We

granted further review.

      II. Standard of Review.

      Although “[w]e typically review postconviction relief proceedings on

error,”   we   review   ineffective-assistance-of-counsel   claims    de novo.

Ledezma v. State, 626 N.W.2d 134, 141 (Iowa 2001); see also State v.

Schlitter, 881 N.W.2d 380, 388 (Iowa 2016).       “Ineffective-assistance-of-

counsel claims require a showing by a preponderance of the evidence

both that counsel failed an essential duty and that the failure resulted in

prejudice.” Schlitter, 881 N.W.2d at 388.
                                           6

       III. Analysis.

       The right to counsel guaranteed by the Sixth Amendment to the

U.S. Constitution is a “right to the effective assistance of counsel.” 1

Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2063

(1984) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14, 90 S. Ct.
1441, 1449 n.14 (1970)). This right is not limited to trial. Instead, the

Sixth Amendment right to counsel “at least” extends to all critical stages

of the prosecution after the initiation of formal proceedings.                     See

Rothgery v. Gillespie County, 554 U.S. 191, 212, 128 S. Ct. 2578, 2591

(2008). Thus, the right to counsel plainly extends to that critical stage of

the prosecution in which a defendant considers pleading guilty to the

charges.     See McMann, 397 U.S. at 770–71, 90 S. Ct. at 1448–49.

Counsel’s duty at this stage is no less important than it is at trial. See

Missouri v. Frye, 566 U.S. 133, 143–44, 132 S. Ct. 1399, 1407 (2012). It

is a duty to provide competent and thorough advice, to represent the

client’s interests with vigor and diligence, and to fulfill those “anxious

responsibilities” with which we have entrusted the bar. Schware v. Bd. of

Bar   Exam’rs,     353 U.S. 232,    247,    77 S. Ct. 752,    760    (1957)

(Frankfurter, J., concurring). It is a duty that is embodied in the very

name the profession has appropriated: to counsel. Moreover, it is a duty

that exists separate from the colloquy engaged in by the district court



       1Article  I, section 10 of the Iowa Constitution also guarantees a right to the
effective assistance of counsel. See Iowa Const. art. I, § 10; Schlitter, 881 N.W.2d at
388. However, Morales Diaz specifically raised only the U.S. Constitution in his
application for postconviction relief and in his arguments on appeal. Therefore, we will
confine our analysis to the U.S. Constitution. See State v. Prusha, 874 N.W.2d 627,
629–30 (Iowa 2016); State v. Iowa Dist. Ct., 801 N.W.2d 513, 518 n.2 (Iowa 2011).
Doing so, we reserve the right to interpret the Iowa Constitution more stringently than
its federal counterpart in future cases. See State v. Short, 851 N.W.2d 474, 491–92
(Iowa 2014).
                                    7

under Iowa Rule of Criminal Procedure 2.8. See State v. Rhodes, 243
N.W.2d 544, 545 (Iowa 1976) (“The court’s inquiry is intended to

supplement but not supplant advice of counsel.”).

        An attorney fails to fulfill this duty when the attorney fails to

advise a client of the immigration consequences of a plea. See Padilla v.

Kentucky, 559 U.S. 356, 367–68, 130 S. Ct. 1473, 1482 (2010).

Immigrant clients rely on criminal defense counsel to advise them of

immigration consequences because these consequences are of great,

even overwhelming, importance to them. See id. at 368, 130 S. Ct. at

1483.     Changes in immigration law have increased enforcement and

reduced discretion in the event of a criminal conviction. See id. at 363–

64, 130 S. Ct. at 1480. These changes have shifted the responsibility to

protect immigrants from potential inequities in the immigration system

to criminal defense counsel. See Christopher N. Lasch, “Crimmigration”

and the Right to Counsel at the Border Between Civil and Criminal

Proceedings, 99 Iowa L. Rev. 2131, 2149–50 (2014); see also Andrés Dae

Keun Kwon, Comment, Defending Criminal(ized) “Aliens” after Padilla:

Toward a More Holistic Public Immigration Defense in the Era of

Crimmigration, 63 UCLA L. Rev. 1034, 1057 (2016). In response, many

new resources have emerged to assist the defense bar in this growing

responsibility, including quick-access charts, frequently asked questions

and answers, opportunities for legal training, and free consultations with

immigration experts.    See Immigrant Def. Project, Resources: Criminal

Defense Attorneys, https://www.immigrantdefenseproject.org/defender-

resources/ (last visited June 2, 2017); Immigrant Legal Res. Ctr., Books

and Trainings, https://www.ilrc.org/store (last visited June 2, 2017);

Nat’l Ass’n of Criminal Def. Lawyers, Immigration Practice Advisories and

Additional Res., https://www.nacdl.org/ResourceCenter.aspx?id=21195
                                      8

(last visited June 2, 2017); Univ. of Iowa, Advanced Immigration Law and

Policy Project, https://ailp.law.uiowa.edu/crimmigration-project (last

visited June 2, 2017).     As states and localities struggle to define their

role, desired or not, as partners in immigration enforcement, see

Ingrid V. Eagly, Immigrant Protective Policies in Criminal Justice, 95 Tex.
L. Rev. 245, 247 (2016), defense counsel must embrace his or her new

role as a “crimmigration” attorney, Juliet Stumpf, The Crimmigration

Crisis: Immigrants, Crime, and Sovereign Power, 56 Am. U. L. Rev. 367,

381 (2006), if counsel is to provide effective assistance.

      To     establish   counsel    provided    constitutionally   deficient

representation, the defendant must establish counsel’s representation

“fell below an objective standard of reasonableness.” Strickland, 466 U.S.

at 688, 104 S. Ct. at 2064; see also State v. Clay, 824 N.W.2d 488, 495

(Iowa 2012).     We look to “the practice and expectations of the legal

community” in defining this standard.       Padilla, 559 U.S. at 366, 130

S. Ct. at 1482; see also Dempsey v. State, 860 N.W.2d 860, 868 (Iowa

2015).     If the defendant makes the requisite showing under this first

prong, the defendant must then show that, but for counsel’s ineffective

assistance, he or she “would not have pleaded guilty and would have

insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct.
366, 370 (1985); see also State v. Straw, 709 N.W.2d 128, 138 (Iowa

2006). This does not mean the defendant must show he or she would

have prevailed at trial.     Rather, the defendant must only show the

“decision to reject the plea bargain would have been rational under the

circumstances.” Padilla, 559 U.S. at 372, 130 S. Ct. at 1485.

      A. Constitutional Deficiency. Morales Diaz argues his counsel

should have advised him of the immigration consequences of the plea. If

we accept counsel’s testimony, counsel advised Morales Diaz that
                                     9

whether he pled or went to trial, he would “probably” be deported. We

must decide whether the Constitution required more.        In doing so, we

examine, in light of Padilla’s holding, the State’s argument that

Morales Diaz’s counsel was not required to advise him any more than

that deportation was possible and Morales Diaz’s argument that trial

counsel’s advice was deficient because he was not told a guilty plea

meant deportation was virtually certain under the immigration statute.

      In Padilla, the Court addressed these arguments once it corrected

the course we and many other courts had followed to categorically

exclude immigration consequences from counsel’s duty to advise

noncitizen defendants of the legal consequences of a guilty plea.       See

Padilla, 559 U.S. at 366, 130 S. Ct. at 1482; see also Perez v. State, 816
N.W.2d 354, 360 (Iowa 2012). Once the Padilla Court held the right to

effective counsel included a duty to advise a defendant of the risk of

deportation, it turned to the facts of the case to determine if the advice

given fell below the standard of reasonableness. 559 U.S. at 366, 130
S. Ct. at 1482. Under those facts, the client, José Padilla, was advised

by counsel that his conviction would not result in his removal from the

country. Id. at 368, 130 S. Ct. at 1483. The Court found this advice was

deficient because the immigration statute provided for deportation based

on certain criminal convictions, and a conviction for the crime Padilla

pled guilty to was clearly and explicitly included under the statute. Id. at

368–69, 130 S. Ct. at 1483. Additionally, the statute essentially offered

no relief from deportation based on such a conviction.      See id. Thus,

under the law, any noncitizen’s removal would be “practically inevitable”

after pleading guilty to a removable offense. Id. at 363–64, 130 S. Ct. at

1480. This consequence supported the imposition of the duty on counsel

to provide proper advice. Id.
                                    10

      Accordingly, defense counsel under Padilla has a responsibility to

advise noncitizen defendants whether a conviction for the crime that is

the subject of the guilty plea agreement is also a crime that renders a

noncitizen deportable. In addressing the nature of the advice, the Court

indicated if the crime clearly falls under the statute, counsel must

provide equally clear advice that deportation is a consequence of pleading

guilty.   See id. at 369, 130 S. Ct. at 1483.     If the crime is not clearly

within the immigration statute, counsel must advise that a plea of guilty

may result in adverse immigration consequences. See id.

      It must be observed that deportation is a broad concept, and the

adverse immigration consequences of a criminal conviction to a

noncitizen under the immigration statute are not limited to removal from

this country. In addition to removal from the country, the immigration

statute also carries consequences associated with removal, such as

exclusion, denial of citizenship, immigration detention, and bar to relief

from removal. See generally 8 U.S.C. § 1182 (“Inadmissible aliens”); id.

§ 1226 (“Apprehension and detention of aliens”); id. § 1227 (“Deportable

aliens”); id. § 1229b (“Cancellation of removal; adjustment of status”).

Thus, in addition to deciding if the conviction is a deportable conviction

under the statute, a question also exists whether or not counsel must

describe the associate statutory consequences.           In other words, the

question is whether counsel must not only consider if the conviction is a

deportable conviction under the statute, but must also explain the

meaning     of   deportation   by   identifying    the    specific   statutory

consequences.

      We find the “clear” and “unclear” dichotomy in Padilla relates only

to whether the crime charged is a crime covered under the immigration

statute. In turn, the distinction relates to the likelihood that immigration
                                           11

consequences will follow a conviction of the crime. If the crime faced by

a defendant is clearly covered under the immigration statute, counsel

must advise the defendant that the immigration consequences will

almost certainly follow.         If the crime is not clearly covered under the

statute,        counsel   must    advise    the    defendant       that    immigration

consequences may follow. Yet, the more vexing question is the extent to

which counsel must advise of the specific consequences beyond

deportation. We must answer this question to complete the analysis in

Padilla and address the State’s argument that Morales Diaz’s counsel

was not required to advise him on anything other than the risk of

deportation, as well as Morales Diaz’s argument that he was entitled to

complete advice on the foreseeable immigration consequences of his

plea. 2

          We recognize Padilla has been read to impose a duty on counsel

only to warn of the risk of deportation, not of other consequences such

as foreclosure of cancellation of removal or a permanent bar on reentry.

See, e.g., Rosario v. State, 165 So. 3d 672, 673 (Fla. Dist. Ct. App. 2015)

(per curiam) (finding Padilla does not require advice on “[t]he possibility

for an adjustment in status”); Garcia v. State, 425 S.W.3d 248, 260
(Tenn. 2013) (finding Padilla does not require advice on “future eligibility

to immigrate legally to the United States” but noting trial counsel’s

extensive research and advice would satisfy any such duty). Yet, we do



          2In
            his application for postconviction relief, Morales Diaz alleged his conviction
rendered him ineligible for cancellation of removal and further alleged his attorney
failed to advise him of the clear immigration consequences of his plea. On appeal, he
argued his attorney breached his duty by failing to inform him of the “severity of the
consequences and the ability to avoid those consequences.” The State argued on appeal
that the district court erred in finding counsel for Morales Diaz was “ineffective under
Padilla in failing to give correct or complete immigration advice.”
                                    12

not believe the Court intended to create a new standard for determining

effective assistance of counsel or to limit the advice of counsel to exclude

a full explanation of the various immigration consequences of pleading

guilty.   Instead, counsel after Padilla is held to the same standard

counsel was before Padilla: to provide objectively reasonable assistance

as measured by prevailing professional norms.       See Commonwealth v.

Lavrinenko, 38 N.E.3d 278, 290 (Mass. 2015) (“[T]he failure of a criminal

defense attorney to make a reasonable inquiry of the client regarding his

or her citizenship and immigration status is sufficient to satisfy the

deficient performance prong of the ineffective assistance analysis.”); State

v. Favela, 343 P.3d 178, 182 (N.M. 2015) (“A defense attorney’s failure to

advise a client of the ‘specific immigration consequences of pleading

guilty, including whether deportation would be virtually certain’ renders

that attorney’s performance deficient, which satisfies the first prong of

the Strickland test.” (quoting State v. Paredez, 101 P.3d 799, 805 (N.M.

2004))); see also Lindsay C. Nash, Considering the Scope of Advisal Duties

Under Padilla, 33 Cardozo L. Rev. 549, 576 (2011) (“[D]efense attorneys

must investigate and research the law using available resources and

then advise noncitizen defendants about immigration consequences at

the level of specificity that research permits.”).      Counsel’s duty as

interpreted in Padilla does not depend on an assessment of the clarity of

the consequences or on categorizing them as strictly related to

deportation.   Instead, consistent with the approach we have always

taken, counsel’s duty depends on society’s expectations of its attorneys.

      In Padilla, the U.S. Supreme Court looked to “norms of practice as

reflected in American Bar Association standards and the like” to measure

counsel’s performance.    Padilla, 559 U.S. at 366, 130 S. Ct. at 1482

(quoting Strickland, 466 U.S. at 688, 104 S. Ct. at 2065). Consulting the
                                      13

current version of the American Bar Association guidelines now, we find

they recommend the following:

             (a) Defense counsel should determine a client’s
      citizenship and immigration status, assuring the client that
      such information is important for effective legal
      representation and that it should be protected by the
      attorney-client privilege. Counsel should avoid any actions
      that might alert the government to information that could
      adversely affect the client.
             (b) If defense counsel determines that a client may not
      be a United States citizen, counsel should investigate and
      identify particular immigration consequences that might
      follow possible criminal dispositions.       Consultation or
      association with an immigration law expert or knowledgeable
      advocate is advisable in these circumstances. Public and
      appointed defenders should develop, or seek funding for,
      such immigration expertise within their offices.
             (c) After determining the client’s immigration status
      and potential adverse consequences from the criminal
      proceedings, including removal, exclusion, bars to relief from
      removal, immigration detention, denial of citizenship, and
      adverse consequences to the client’s immediate family,
      counsel should advise the client of all such potential
      consequences and determine with the client the best course
      of action for the client’s interests and how to pursue it.
            (d) If a client is convicted of a removable offense,
      defense counsel should advise the client of the serious
      consequences if the client illegally returns to the United
      States.

ABA Standards for Criminal Justice: Prosecution Function and Def.

Function 4-5.5 (4th ed. 2015) [hereinafter ABA Standards]. We recognize

these recommendations are demanding, but we do not find them too

onerous a burden to place on the professional advisers employed to

represent their clients’ best interests.

      Additionally, we observe a proliferation of reference guides since

the Padilla decision.    See, e.g., Am. Immigration Council, Aggravated

Felonies: An Overview (2016) [hereinafter AIC, Aggravated Felonies];

Immigrant    Def.   Project,   Sample      Aggravated   Felony   Case     Law

Determinations      (2012)     [hereinafter    IDP,     Aggravated      Felony
                                        14

Determinations]; Univ. of Iowa Coll. of Law Advanced Immigration Law &

Policy, Immigration Consequences for Iowa Criminal Statutes (2015)

[hereinafter AILP, Iowa Immigration Consequences].           Regarding Morales

Diaz’s case, even a brief review of these guides reveals the crime of

aggravated misdemeanor forgery is an aggravated felony for purposes of

immigration law if it results in a sentence of a year or more. See AILP,

Iowa Immigration Consequences 220–21 (identifying conviction under

Iowa Code section 715A.2(2)(b) as an aggravated felony); IDP, Aggravated

Felony   Determinations     C-57   to   C-58    (compiling    cases   in    which

convictions of forgery were determined to be aggravated felonies). They

also reveal that a conviction of an aggravated felony has immediate and

far-reaching immigration consequences.           See AILP, Iowa Immigration

Consequences 220; AIC, Aggravated Felonies 2–4.

      Aided by these guides and turning to the clear language of the

immigration statute, we find these consequences include, to begin with,

rendering     any   alien    immediately       removable.       See    8 U.S.C.

§ 1227(a)(2)(A)(iii). They also include subjecting the alien to mandatory

detention during expedited removal proceedings. See id. §§ 1226(c)(1)(b),

1228(a)(2).    They include foreclosure of a cancellation of removal

proceeding, see id. § 1229b(b)(1)(C), and they include a permanent bar on

legal reentry with narrow exception, see id. § 1182(a)(9)(ii)(I).          Finally,

they include a fine and twenty years of incarceration if the alien tries to

reenter the country and is apprehended. See id. § 1326(b)(2).

      Our review of these professional norms shows us that counsel has

an obligation to inform his or her client of all the adverse immigration

consequences that competent counsel would uncover. We do not believe

clients expect their counsel to only advise them that the chances of

deportation are certain or possible. See Padilla, 559 U.S. at 368, 130
15
S. Ct. at 1483. Instead, clients expect their counsel to conform to the

“practice and expectations of the legal community,” id. at 366, 130 S. Ct.

at 1482, which in this case is an expectation enhanced by vast

professional support.      Whether or not deportation consequences are

certain or possible under a criminal charge, the specific statutory

consequences need to be explained with reasonable clarity so a full and

measured decision to plead guilty can be made.             This approach is

integrated into the ABA guidelines, which instruct counsel to determine

and advise of the “potential adverse consequences from the criminal

proceedings, including removal, exclusion, bars to relief from removal,

immigration detention, denial of citizenship, and adverse consequences

to the client’s immediate family.” ABA Standards 4-5.5(c). Certainly, any

person contemplating a plea of guilty to a crime that could lead to

deportation would want to know the full meaning and consequences of

deportation.

      In this case, counsel for Morales Diaz did not inform him of the

direct, severe, and certain immigration consequences of pleading guilty

to forgery. Instead, counsel relied on an erroneous belief that missing an

immigration hearing foreclosed all relief. See 8 U.S.C. § 1229a(b)(5)(C)(i).

Even if removal was highly likely following Morales Diaz’s failure to

appear, see id. § 1229a(b)(5)(A), counsel never mentioned the crime

constituted an aggravated felony, see 8 U.S.C. § 1101(a)(43)(R); Iowa

Code § 715A.2(2)(b); id. § 903.1(2), and never attempted to explain the

sweeping   ramifications    of   that   classification.   The   practice   and

expectations of the legal community, and its clients, reveals counsel has

a duty to provide that information. Therefore, counsel for Morales Diaz

provided constitutionally deficient representation by not doing so.
                                     16

      B. Prejudice.         Having        established   counsel      provided

constitutionally deficient performance, Morales Diaz must still show this

deficiency resulted in prejudice to succeed on his claim of ineffective

assistance of counsel.     Morales Diaz testified that had his counsel

informed him of the immigration consequences of his plea, he never

would have entered it. We must decide whether this would have been a

rational choice. See Padilla, 559 U.S. at 372, 130 S. Ct. at 1485.

      The State asserts Morales Diaz is unable to show prejudice for two

basic reasons. First, the State notes he was an unauthorized alien and

was subject to deportation before he pled guilty, just as he was after he

pled guilty. The State argues any relief from deportation under federal

law based on his length of stay and family ties in the United States was

too speculative. Second, the State argues the evidence against Morales

Diaz overwhelmingly supported a conviction to the charged offense, and

the plea to the lesser offense was rational even if he had been informed of

the immigration consequences because it afforded him an opportunity to

obtain temporary release and make arrangements for his daughter before

deportation proceedings commenced.

      Generally, a decision to reject a plea bargain may be rational for

many reasons. The defendant could have a legal or factual defense to the

crime charged. See Hill, 474 U.S. at 59, 106 S. Ct. at 370–71; Kovacs v.

United States, 744 F.3d 44, 53 (2d Cir. 2014). The defendant could be

hoping to obtain a better plea bargain, see Padilla v. Commonwealth, 381
S.W.3d 322, 330 (Ky. Ct. App. 2012), or leniency at sentencing, see

Commonwealth v. Gordon, 974 N.E.2d 645, 654 (Mass. App. Ct. 2012).

The defendant could lack all of these things, but nevertheless rationally

decide to “roll the dice” if presented with a plea deal certain to be almost

as damaging as a loss at trial. See DeBartolo v. United States, 790 F.3d
17

775, 780 (7th Cir. 2015); see also Hernandez v. United States, 778 F.3d
1230, 1234 (11th Cir. 2015); United States v. Orocio, 645 F.3d 630, 645

(3d Cir. 2011), abrogated on other grounds by Chaidez v. United States,

568 U.S. 342, 133 S. Ct. 1103 (2013).

      The State essentially claims unauthorized aliens cannot be

prejudiced under a Sixth Amendment challenge because they are already

subject to removal. We reject this claim for several reasons. There is a

vast difference for an unauthorized alien between being generally subject

to removal and being convicted of a crime that subjects an unauthorized

alien to automatic, mandatory, and irreversible removal.         Additionally,

removal is not a foregone conclusion for every unauthorized alien.

Immigration policy is subject to change, as is enforcement. Furthermore,

unauthorized aliens may seek lawful permanent resident status under

the law if they meet certain qualifications. 8 U.S.C. § 1229b(b)(1)(A)–(D).

A plea of guilty to certain offenses can foreclose this process.      See id.

§ 1229b(b)(1)(C). Finally, an unauthorized alien may rationally choose to

reject a plea deal for the same reasons a U.S. citizen might.             See

Daniel A. Horwitz,   Actually,    Padilla   Does   Apply   to   Undocumented

Defendants, 19 Harv. Latino L. Rev. 1, 15–16 (2016).

      We find it unnecessary to decide if “ ‘overwhelming evidence’ of

guilt” forecloses a showing of prejudice. See Lee v. United States, 825
F.3d 311, 314 (6th Cir.), cert. granted, 85 U.S.L.W. 3284 (U.S. Dec. 14,

2016) (No. 16–327). The State charged Morales Diaz with forgery under

Iowa Code section 715A.2(2)(4), for possession of a document required for

or as evidence of authorized stay in the United States.          Morales Diaz

asserts various evidentiary issues and challenges the State’s ability to

meet its burden of proof.        Additionally, we note the crime of forgery

requires a specific intent to defraud or injure another or have knowledge
                                    18

of the facilitation of a fraud or injury, Iowa Code § 715A.2(1), and

Morales Diaz maintained he believed the identification card he obtained

in Texas was legitimate.       We find the evidence of guilt is not

overwhelming.

         We conclude the record supports the finding of prejudice.

Morales Diaz has a daughter in this country. By pleading guilty, he all

but guaranteed he would never be physically present in her life to help

her grow. If he had not pled guilty, he could have defended himself at

trial. He could have asserted various evidentiary issues and challenged

the State’s ability to prove all elements of the charge.   See Iowa Code

§ 715A.2(1)(d). He could have hoped for a better plea bargain by holding

out for a plea of guilty to simple misdemeanor possession of a

fraudulently altered identification card. See id. § 321.216(1). Finally, he

could have otherwise rationally decided to hold the State to its burden of

proof.    See DeBartolo, 790 F.3d at 779–80.     Cancellation of removal

under 8 U.S.C. § 1229b was available to him—until he pled guilty. Like

the district court, we are not convinced Morales Diaz would have “just

wanted to get this over with” had counsel provided effective assistance by

advising him of the immigration consequences a plea entailed.

         IV. Conclusion.

         According to the State, Roberto Morales Diaz was found in

possession of a fake identification card. Based on this information, the

State charged him with a crime carrying a mandatory term of five years’

incarceration. On advice from counsel, he pled guilty to a crime with a

suspended sentence. In doing so, he gave up the chance to stay in the

country where he has resided peacefully for the past decade. Instead, he

was promptly and permanently removed to Mexico.              We conclude

Morales Diaz would not have accepted this plea agreement if he had been
                                    19

provided the effective assistance of counsel to which he was entitled

under the Sixth Amendment to the U.S. Constitution.          Therefore, we

must vacate the court of appeals, affirm the district court, and remand

this case to allow him to withdraw his plea and stand for trial.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED AND CASE REMANDED.

      All justices concur except Mansfield, Waterman, and Zager, JJ.,

who concur specially.
                                    20

                                                  #15–0862, Diaz v. State

MANSFIELD, Justice (concurring specially).

      I concur in the result and in most of the court’s opinion. I agree

that the defendant’s trial counsel provided ineffective assistance by

failing to advise his client that he would be deported based on his guilty

plea. This was a “truly clear” consequence, and counsel had a duty to

tell his client about it. See Padilla v. Kentucky, 559 U.S. 356, 369, 130
S. Ct. 1473, 1483 (2010).    Additionally, Roberto Morales Diaz suffered

prejudice because, as the district court found, he would not have pled

guilty had he been properly advised on this point. Therefore, I agree the

district court’s judgment should be affirmed.

      However, the court today goes a step further. It imposes a duty on

counsel to explain to the client “the full meaning and consequences of

deportation.” (Emphasis added.) The parties have not briefed or argued

this issue. Both here and in the district court, the alleged breach of duty

involved trial counsel’s incorrect advice that Morales Diaz might be

deported if he pled guilty, when in fact it was certain Morales Diaz would

be deported.   The majority confuses this straightforward argument on

breach of duty with the more elaborate argument Morales Diaz made to

establish prejudice—i.e., to show that he would have gone to trial if he

had been told the guilty plea would result in automatic deportation.

Thus, contrary to what the court says, eligibility for “cancellation of

removal” was raised not as something that criminal defense counsel has

a duty to explain to the client, but as an explanation for why a rational

criminal defendant would have taken his chances at trial. Hence, this

case does not present the alleged duty of counsel to “advise of the

specific consequences beyond deportation.”      We do not need to decide
                                       21

whether such a duty exists to resolve the present case.           I would not

decide the issue today sua sponte.

       “Immigration law can be complex, and it is a legal specialty of its

own.” Padilla, 559 U.S. at 369, 130 S. Ct. at 1483. As I read Padilla, it

focuses on whether or not the client will be deported as a result of the

plea, not on the panoply of effects that may or may not flow from

deportation.      The Court repeatedly stressed the “unique nature of

deportation,” id. at 365, 130 S. Ct. at 1481, noting it had “long

recognized that deportation is a particularly severe ‘penalty,’ ” id.

(quoting Fong Yue Ting v. United States, 149 U.S. 698, 740, 13 S. Ct.
1016, 1032 (1893) (Brewer, J., dissenting)); see id. at 368, 130 S. Ct. at

1483 (“[P]reserving the client’s right to remain in the United States may

be more important to the client than any potential jail sentence.”

(quoting INS v. St. Cyr, 533 U.S. 289, 322, 121 S. Ct. 2271, 2291 (2001));

see also Chaidez v. United States, 568 U.S. 342, ___, 133 S. Ct. 1103,

1112 (2013) (noting that in Padilla, “we relied on the special ‘nature of

deportation,’ ” including “the severity of the penalty” (quoting Padilla, 559

U.S. at 365, 130 S. Ct. at 1481)). Hence, the crux of the decision turned

on deportation itself, not on potential ramifications stemming from

deportation.

       Several appellate courts have declined to expand Padilla’s scope

beyond advice on deportation. The Tennessee Supreme Court confronted

this exact issue in Garcia v. State, 425 S.W.3d 248 (Tenn. 2013). In that

case, the petitioner had earlier pled guilty to several criminal charges.

Id.   at   253.     Following   his   conviction,   the   petitioner   filed   for

postconviction relief, arguing that trial counsel was ineffective by failing

to explain whether his guilty plea would either “result in his deportation”

or “bar his future legal admission into the United States.” Id. at 257. In
                                    22

other words, the petitioner argued that under Padilla, trial counsel

“should have done more than advise that the plea could have future

immigration consequences.” Id. The state responded that trial counsel

clearly informed the petitioner that he would be deported, but disputed

that counsel’s duty extended to questions of future admissibility into the

country, as that issue was “merely a collateral (and speculative)

consequence of a guilty plea.” Id. at 257–58.

      Relying on Padilla, the court rejected the petitioner’s claims. The

court first noted there was clear evidence that the petitioner knew he

would be subject to deportation upon pleading guilty. Id. at 259. But

further, the court agreed with the state regarding counsel’s duty to

advise on future immigration consequences:

             With respect to the consequences of a guilty plea for
      future attempts to legally immigrate to the United States, as
      the State points out, Padilla involved only defense counsel’s
      obligation to advise of the deportation consequences of a
      guilty plea. Padilla does not address counsel’s obligation to
      advise a client regarding the effect a guilty plea will have
      upon the client’s future eligibility to immigrate legally to the
      United States. Extending Padilla as the petitioner suggests
      would impose a substantial burden upon defense counsel.
      Legal immigration depends upon many factors, which may
      change as a result of Congressional action, executive agency
      policy choices, or court decisions. Padilla neither mandates,
      nor even suggests, that defense counsel in a state criminal
      trial must be able to advise her client of the effect a guilty
      plea is likely to have upon the client’s future eligibility to
      immigrate legally to the United States.

Id. at 260.

      The Florida District Court of Appeal has rejected a similar claim

that Padilla mandates advice regarding whether a guilty plea may have “a

negative impact on the possibility of avoiding removal or being able to

reenter.” Rosario v. State, 165 So. 3d 672, 673 (Fla. Dist. Ct. App. 2015)

(per curiam). The court reasoned,
                                      23
        Beyond advising of the risk of deportation as required by
        Padilla, counsel had no affirmative duty to provide advice
        about other possible immigration ramifications of the plea,
        such as whether the plea might negatively impact her ability
        to obtain an adjustment in status, a waiver of
        inadmissibility, or cancellation of removal. Padilla did not
        create a duty for criminal defense counsel to provide all
        manner of advice about possible immigration consequences
        flowing from a plea.

Id. at 673. The court also added that “[t]he possibility for an adjustment

in status, a matter within the exclusive discretion of federal officials, is

too speculative.” Id.; see also Yanez v. State, 170 So. 3d 9, 11–12 (Fla.

Dist. Ct. App. 2015) (holding that Padilla does not expand counsel’s duty

to advise on potential status adjustment).

        The Tennessee and Florida courts are not alone.        Other courts

have adhered to the same distinction between advice on deportation per

se and broader immigration advice. See United States v. Chan, 792 F.3d
1151, 1154 (9th Cir. 2015) (noting that Padilla was narrow in that it

“concerned only deportation,” not “all ‘immigration consequences’ ”

(quoting United States v. Kwan, 407 F.3d 1005, 1015 (9th Cir. 2005));

see also United States v. Suero, No. 09–cr–41–JL, 2014 WL 6896011, at

*4 & n.2 (D.N.H. Dec. 5, 2014) (declining to extend Padilla to advising a

client on “any effect on his right to foreign travel”); United States v.

Chezan, No. 10 CR 905–1, 2014 WL 8382792, at *24–25 (N.D. Ill. Oct.

14, 2014) (concluding that Padilla does not extend to the context of

mandatory detention); United States v. Dolmuz-Carcamo, Cr. No. C–11–

169, Ca. No. C–12–333, 2013 WL 3324207, at *3 n.3 (S.D. Tex. July 1,

2013) (noting that “Padilla does not require . . . more involved questions

of immigration law to be handled by criminal defense lawyers,” such as

permanent-residency status and political asylum); Garcia v. United

States, No. CR 97–022 MEJ, 2012 WL 5389908, at *5 (N.D. Cal. Nov. 5,

2012)    (noting   that   Padilla   applies   “only   when   those   [specific]
                                     24

consequences are deportation or removal, as opposed to any immigration

consequences”); United States v. Randazzo, No. 11–2411, No. 06–288,

2011 WL 1743395, at *6 n.7 (E.D. Pa. May 6, 2011) (“[W]e reject

Randazzo’s suggestion that Padilla should be read more broadly to create

a general right to complete and accurate counseling at sentencing

regarding the precise immigration consequences of a conviction and

sentence.”); cf. People v. Arendtsz, 202 Cal. Rptr. 3d 232, 237 (Ct. App.

2016) (“[T]here is nothing in Padilla . . . that compels a trial court to

specifically advise on asylum or cancellation of removal.”).

      The majority cites only one decision, State v. Favela, 343 P.3d 178

(N.M. 2015), to try to demonstrate that the duty recognized in Padilla

includes   an   explanation    of   “the   specific   consequences   beyond

deportation.” In that case, the New Mexico Supreme Court did note in

passing that trial counsel may be held ineffective for failing to advise a

client of “the ‘specific immigration consequences of pleading guilty.’ ” Id.

at 182 (quoting State v. Paredez, 101 P.3d 799, 805 (N.M. 2004)).

However, Favela is easily distinguishable. The main focus in that case

was the prejudice prong of Strickland—i.e., how a judicial admonition

during plea proceedings or the weight of the evidence in the case could

affect any prejudice analysis. Id. at 179. But more to the point, Favela

contains no discussion of Padilla and instead relies only on its own pre-

Padilla precedent, State v. Paredez, 101 P.3d at 538–39.         It’s worth

noting that the Maryland Court of Appeals recently distinguished Favela

on similar grounds, because “in general, the New Mexico standard [is] a

higher standard than that in Padilla.”      State v. Sanmartin Prado, 141
A.3d 99, 129–130 (Md. 2016).

      My initial reaction is that the approach taken in cases like Garcia

makes more sense. “[P]redicting the exact likelihood of enforcement may
                                     25

prove difficult for a criminal defense attorney who has only limited

experience, if any, with immigration authorities.”         Budziszewski v.

Comm’r of Corr., 142 A.3d 243, 250 (Conn. 2016). Unlike Padilla itself,

today’s standard cannot be met by basic legal research, but instead

imposes a duty on criminal defense counsel to get up to speed on

immigration law generally.

      I seriously question whether the State Public Defender’s Office has

the resources to meet the new duty fashioned by today’s decision.

Appointed counsel will have to advise noncitizen defendants not only on

the likelihood of deportation, but also on other legal consequences that

may result from the deportation, potentially months or years later. I fear

there will need to be a phalanx of immigration lawyers on call.

      And today’s decision could tax our own judicial system as well.

For example, will we see a slew of postconviction relief proceedings filed

by defendants who received Padilla-compliant advice on deportation but

were not told about one or more other immigration consequences?

      For all these reasons, I concur in the result and much of the

court’s analysis but cannot join Part III.A of the court’s opinion.

      Waterman and Zager, JJ., join this special concurrence.